DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on October, 21st, 2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pefifer et al. (US 2005/0118412, hereinafter “Peiffer”).
In regard to claim 1, Peiffer discloses a biaxially oriented polyester film that has a polyester base layer (B) and a heat sealable outer layer (A). The outer layer (A) is formed of a polyester material is composed of units which are derived from aromatic and aliphatic dicarboxylic acids [0046]. The polyester is composed of from 12 to 89 mol% of units derived from at least one aromatic dicarboxylic acid [0041]. The aromatic dicarboxylic acids include terephthalic acid, isophthalic acid and 2,6-naphthalenedicarboxylic acid [0048]. Thus, the polyester can be comprised of units of terephathlic acid and naphthalene dicarboxylic acid. The units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 12 to 89 mol%. Thus, the terephathlaic acid can be present in the polyester in an amount of 12 to 89 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 12 to 89 mol%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   The polyester comprises diols [0049]. Peiffer discloses that outer layer does not contain a polymer which is incompatible with polyester [0041, 0204, example 1]. 

Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the tear initiation force measured according to ASTMD-1004 and the coated film total thickness, of at least 37 gf/micron in at least one of the longitudinal and transverse directions. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 2, Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the tear ratio is at least at least 37 gf/micron in at least one of the longitudinal and transverse directions. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 3, Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and 
	In regard to claim 4, Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the free shrink in each direction is less than 5% at temperatures up to 1400C. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 5, Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The dicarboxylic acids include terephathlic acid and naphthalene dicarboxylic acid, which are then claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Thus, it would naturally flow that the free shrink in each direction does not exceed 20% in the range of from 1400C to 2000C. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 6, Peiffer discloses that the polyester is composed of from 12 to 89 mol% of units derived from at least one aromatic dicarboxylic acid [0041]. The aromatic prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claims 7-8, Peiffer discloses that the diols are preferably ethylene glycol, butylene glycol, and neopentyl glycol [0049]. The diol units corresponding thereto likewise always make up 100 mol% [0046].   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claim 9, Peiffer discloses that the polyester is composed of from 12 to 89 mol% of units derived from at least one aromatic dicarboxylic acid [0041]. The aromatic dicarboxylic acids include terephthalic acid, isophthalic acid and 2,6-naphthalenedicarboxylic acid [0048]. Thus, the polyester can be comprised of units of terephathlic acid and naphthalene dicarboxylic acid. The units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 12 to 89 mol%. Thus, the terephathlaic acid can be present in the polyester in an amount of 12 to 89 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 12 to 89 mol%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
In regard to claim 10, Peiffer discloses that outer layer does not contain a polymer which is incompatible with polyester [0041, 0204, example 1].
In regard to claim 11, Peiffer discloses that the glass transition temperature is more than 500C [0098].
In regard to claim 12, Peiffer is silent with regard to the heat sealable coating having a dry coat weight from 0.5 to 6.0 g/m2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a heat sealable coating having a dry coat weight from 0.5 to 6.0 g/m2 motivated by the expectation of forming a biaxially oriented coated polyester film that is suitable in food packaging operations. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
The applicant argues that the in the Final Office Action dated May 22, 2020, it is stated that the additional aromatic dicarboxylic acid, such as 2,6, napthalenedicarobxylic acid, is from 10 to 20 mol%. The applicant argues that the Peiffer Paragraph [0052] states that the polyester 
In response, the examiner, has removed the citation of the Peiffer Paragraph [0052] from the rejection. However, Peiffer discloses that the polyester is composed of from 12 to 89 mol% of units derived from at least one aromatic dicarboxylic acid [0041]. The aromatic dicarboxylic acids include terephthalic acid, isophthalic acid and 2,6-naphthalenedicarboxylic acid [0048]. Thus, the polyester can be comprised of units of terephathlic acid and naphthalene dicarboxylic acid. The units derived from the aromatic dicarboxylic acids are present in the polyester in an amount of preferably 12 to 89 mol%. Thus, the terephathlaic acid can be present in the polyester in an amount of 12 to 89 mol% and the 2,6-napthalenedicarboxylic acid can be present in the polyester in an amount of 12 to 89 mol%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d).  The applicant’s specification provides one example, which is COAT1 which specifically discloses a resin composed of 34% of terephthalic acid units, 16% of naphthalene dicarboxylic acid units, 19% of neopentyl glycol units, 17% of ethylene glycol units, 14% of diethylene glycol units (Table 1).  The examiner notes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, 

The applicant argues that Peiffer teaches away from the claim limitation of “at least one polymer that is incompatible with polyester (anti-PET polymer) present in an amount less than 2% by weight”. 
In response, the examiner, respectfully, disagrees. Peiffer teaches that in a favorable embodiment, that material of the outer layer comprises from 2 to 30% by weight of a polymer which is incompatible with polyester. The addition of the anti-PET polymer is not required for the outer layer of Peiffer. Peiffer does not teach away from using an outer layer without the use of an anti-PET. This can be seen in the outer layer (A) mixture of Example 1 where Peiffer does not use an anti-PET polymer in the mixture.

The applicant argues that tear force and the tear initiation force are not a result effective variables.
In response, the examiner has removed that rejection from the Office Action. The examiner now relies on the inherency of the film properties. Peiffer discloses a biaxially oriented polyester film that comprises an outer layer with polyester material that composed of units which are derived from aromatic and aliphatic dicarboxylic acids. The polyester is composed of from 12 to 89 mol% of units derived from at least one aromatic dicarboxylic acid [0041]. The aromatic dicarboxylic acids include terephthalic acid, isophthalic acid and 2,6-naphthalenedicarboxylic acid [0048]. These are the claimed units of the polyester of claim 1. The composition does not comprise an anti-PET polymer (example 1). Because a film made of See In re Papesch, 315 F.2d 381, 391 (CCPA 1963) (“From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.”). Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELLEN S HOCK/Primary Examiner, Art Unit 1782